Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 06/19/2020.
	Claims 1-19 are pending. 
Invitation for an Interview
	Examiner invites Applicant to schedule an interview with him in order to expedite prosecution. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 1 recites “a sampling unit…”, “an active time measurement unit…”, and “an inactive time measurement unit…”, which invoke 35 U.S.C. § 112(f).
Claim 5 recites “a sampling unit…” which invokes 35 U.S.C. § 112(f).
Claim 7 recites “a control unit” which invokes 35 U.S.C. § 112(f).
Claim 8 recites “a control unit” which invokes 35 U.S.C. § 112(f).
Claim 10 recites “the active time measurement unit” and an “inactive time measurement unit” which invoke 35 U.S.C. § 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Limitations in claims 5, 7-8 and 10 invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 5, 7-8 and 10 are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. Claims 2-4, 6, 9 and 11 are rejected 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112 due to their dependence on rejected base claim 1.  
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (a sampling unit, an active time measurement unit, an inactive time measurement unit, and a control unit) which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 10-15 and 18-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Eckert (Pub. No. US 2013/0033978 A1).

	Regarding claim 1, Eckert teaches a system for detecting and processing one or more deviations from an acceptable electrical behavior in an electrical device or in an electro-mechanical device, the system comprising: a sampling unit configured to receive, at least one activity indication (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets [at least one activity indication], such as whether the datastream packets were received for at least a threshold active time period, whether the datastream packets were not received for at least a threshold inactive time period”); at least one storage for storing one or more acceptable values related to the acceptable electrical behavior (Eckert ¶ [0018], threshold active/inactive time period is inherently stored in at least one storage; see also Fig. 4 & ¶¶ [0059]-[0060], time down 420 and time up 430); an active time measurement unit configured to receive the at least one activity indication and measure an active time duration (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets, such as whether the datastream packets were received for at least a threshold active time period, whether the datastream packets were not received for at least a threshold inactive time period” – a determination is made whether a packet is received within an active time period and therefore an activity time duration is measured (it is measured to be at least within the active time period); see also Fig. 4 & ¶¶ [0058]-[0059], high level time duration is measured); an inactive time measurement unit configure to receive the at least one activity indication and measure an inactive time duration (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets, such as whether the datastream packets were received for at least a threshold active time period, whether the datastream packets were not received for at least a threshold inactive time period” – the measured inactive time duration is greater than the threshold inactive time period; see also Fig. 4 & ¶¶ [0058]-[0059], “low level may also indicate that the datastream packets do not satisfy a performance metric”, low level time duration is measured as shown in Fig. 4); a deviation processor configured to: compute one or more values derived from the at least one activity indication, the active time duration and inactive time duration (Eckert ¶ [0018], based on received packets [activity indication] a determination is made whether the packets are received during an active/inactive period); detect one or more deviations between the one or more acceptable values and the one or more derived values (Eckert ¶ [0018], if a packet was not received during a time period for which they are deemed active a deviation [inactivity] is detected); and analyze the one or more said deviations and the one or more derived values (Eckert ¶ [0018], if a packet was not received during a threshold inactive time period a deviation of [inactivity] is detected), wherein the sampling unit is connected to at least one of: the electrical device or electro-mechanical device and a sensor connected thereto, and wherein the (Eckert Fig. 1 & ¶ [0018], a source is coupled to the network device/head-end routing element, where the network device detects received packets and therefore has a sensor, the electrical behavior is related to a time-domain waveform because the behavior depends on time; see also ¶ [0026]).
Regarding claim 2, Eckert teaches the system according to claim 1. Eckert furthermore teaches wherein the derived one or more values are at least one of: duty cycle and session duration (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets, such as whether the datastream packets were received for at least a threshold active time period”). 

Regarding claim 3, Eckert teaches the system according to claim 1. Eckert furthermore teaches wherein the at least one activity indication is a digital signal (Eckert ¶ [0018], received downstream packets are composed of digital information).

Regarding claim 4, Eckert teaches the system according to claim 1. Eckert furthermore teaches wherein the at least one activity indication is an analog signal (Eckert ¶ [0078], data transferred includes electrical, electromagnetic, as well as digital signals).

(Eckert Fig. 2 & ¶ [007]-[0048], all modules are located on the head-end routing element).

Regarding claim 11, Eckert teaches the system according to claim 2. Eckert furthermore teaches wherein the electrical behavior is related to maximum and minimum values of at least one of: active time duration, inactive time duration, session duration and duty-cycle (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets, such as whether the datastream packets were received for at least a threshold active time period”).

Regarding claim 12, Eckert teaches a method for detecting and processing one or more deviations from an acceptable electrical behavior in an electrical device or an electro-mechanical device, the method comprising: receiving, at least one activity indication (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets [at least one activity indication], such as whether the datastream packets were received for at least a threshold active time period, whether the datastream packets were not received for at least a threshold inactive time period”); measuring an active time duration (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets, such as whether the datastream packets were received for at least a threshold active time period, whether the datastream packets were not received for at least a threshold inactive time period” – a determination is made whether a packet is received within an active time period and therefore an activity time duration is measured (it is measured to be at least within the active time period); see also Fig. 4 & ¶¶ [0058]-[0059], high level time duration is measured); measuring an inactive time duration (Eckert ¶ [0018], “The network device may also determine that the first redundant source is active or inactive based on further evaluation of the received datastream packets, such as whether the datastream packets were received for at least a threshold active time period, whether the datastream packets were not received for at least a threshold inactive time period” – the measured inactive time duration is greater than the threshold inactive time period; see also Fig. 4 & ¶¶ [0058]-[0059], “low level may also indicate that the datastream packets do not satisfy a performance metric”, low level time duration is measured as shown in Fig. 4); receiving one or more acceptable values related to the acceptable electrical behavior (Eckert ¶ [0018], threshold active/inactive time period is inherently stored in at least one storage; see also Fig. 4 & ¶¶ [0059]-[0060], time down 420 and time up 430); computing one or more values derived from the at least one activity indication, the active time duration and inactive time duration (Eckert ¶ [0018], based on received packets [activity indication] a determination is made whether the packets are received during an active/inactive period); detecting one or more deviations between (Eckert ¶ [0018], if a packet was not received during a time period for which they are deemed active a deviation [inactivity] is detected); and analyzing the one or more said deviations and the one or more derived values (Eckert ¶ [0018], if a packet was not received during a threshold inactive time period a deviation of [inactivity] is detected), wherein the electrical behavior is related to a time-domain waveform  (Eckert Fig. 1 & ¶ [0018], the electrical behavior is related to a time-domain waveform because the behavior depends on time; see also ¶ [0026]).

Eckert teaches all the limitations of claims 13-15 as asserted above with regard to claims 2-4, respectively. 

Eckert teaches all the limitations of claims 18-19 as asserted above with regard to claim 11.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Eckert (Pub. No. US 2013/0033978 A1) in view of Bhatnagar (Pub. No. US 2001/0039190 A1).

Regarding claim 5, Eckert teaches the system according to claim 1. 
Eckert does not explicitly teach wherein the sampling unit is further comprising an activity filter, wherein the activity filter is configured to reduce noise on the at least one activity indication.
However, Bhatnagar teaches wherein the sampling unit is further comprising an activity filter, wherein the activity filter is configured to reduce noise on the at least one activity indication (Bhatnagar claim 50, noise filtering and signal averaging is used on the monitored signals; see also ¶ [0062]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eckert and Bhatnagar to teach noise filtering of an input signal because it removes unnecessary information to improve data quality and visibility. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 
(Eckert ¶ [0046], data is transferred wired/wirelessly; see also ¶ [0018], received downstream packets are composed of digital information encoded in an analog signal).

Claims 7-9 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Eckert (Pub. No. US 2013/0033978 A1) in view of Boensch (Pub. No. US 2012/0303674 A1).

Regarding claim 7, Eckert teaches the system according to claim 1.
Eckert does not explicitly teach receive the one or more acceptable values related to the electrical behavior from an external source.
However, Boensch teaches receive the one or more acceptable values related to the electrical behavior from an external source (Boensch ¶ [0030], “automatically download corresponding setting programs for the machine tools from the server”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eckert and Boensch to teach downloading settings for a device from a server because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 
(Eckert ¶ [0018], based on received packets [activity indication] a determination is made whether the packets are received during an active/inactive period) and send an alert via the external interface when the analyzed deviation is higher than a threshold value (Eckert ¶ [0064], “if packets of the datastream are detected at the port for at least a threshold active time period (i.e., packets are being received), the redundant source is determined to be in an active UP state, and the process continues to operation 530, where the route is advertised”. – a route advertisement is an alert sent to an external device; see also ¶ [0019], “if the network device determines that the coupled first redundant source is active, the network device can advertise a first route to the first redundant source by directly or indirectly sending route information about the first route to the other network devices”)

Regarding claim 9, Eckert and Boensch teach the system according to claim 8. Eckert furthermore teaches wherein the alert is sent to at least one of: a user and an external device (Eckert ¶ [0064], “if packets of the datastream are detected at the port for at least a threshold active time period (i.e., packets are being received), the redundant source is determined to be in an active UP state, and the process continues to operation 530, where the route is advertised”. – a route advertisement is an alert sent to an external device; see also ¶ [0019], “if the network device determines that the coupled first redundant source is active, the network device can advertise a first route to the first redundant source by directly or indirectly sending route information about the first route to the other network devices”)

Eckert teaches all the limitations of claims 16-17 as asserted above with regard to claims 8 and 7, respectively. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Israel (Pub. No. US 2018/0096157 A1) teaches “DETECTION OF COMPROMISED DEVICES VIA USER STATES”. Israel Title.
Khalid (Pat. No. US 10,581,874 A1) teaches “a malware detection system configured to detect and classify one or more objects based on a correlation of analytic results that are produced from different types of analyses conducted on that object. According to one embodiment of the disclosure, these analytic results, generally referred to herein as “attributes,” may feature (1) one or more (a first set of) behaviors that include monitored activity or inactivity by the object during processing (herein, ‘behavior(s)’)”. Khalid column 2, lines 30-50.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
01/25/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454